The Chief Justice
delivered the opinion of the court:
In our opinion these cases are all governed by the decision in United States v. La Peyre (17 Wall., 191), which, although not •concurred in by all the justices then composing the court, is accepted as conclusive upon the questions involved.
*530XJnder the ruling in that ease, the proclamation took effect as of the beginning of June 13, 1865, and, therefore, covers all the-transactions of that day to which it is applicable. We do not think this is a case in which fractions of a day should be taken into account.
While the questions of whether payments made under the circumstances of this case were voluntary or not, or whether, if' voluntary, being made under a mutual mistake of law, can be recovered back, were not considered in the opinions filed, it is. clear that the judgment rendered could not have been given-unless they had been decided adversely to the United States..
The judgment in each’ of the cases is affirmed..